Title: To James Madison from Alexander H. Stevens, 10 August 1813
From: Stevens, Alexander H.
To: Madison, James


Sir,
Washington 10 August 1813.
I have the honor to inform your Excellency that I arrived yesterday in this Capital a messenger from Mr Warden the acting Chargé d’Affairs of the United States in February last; the time at which I left Paris to proceed to Washington Your Excellency will readily attribute to British Capture the lateness of my arrival here. I regret to add that except one to Mr Graham my Despatches were sunk at the moment when our Flag was struck to the enemy.
I have the honor to forward to Your Excellency through Mr Graham two packages of recent French publications & a number of manuscript sheets from Mr Warden. This gentleman begged me respectfully to inform Your Excellency that his work was yet imperfect & unfinished—requiring much of the labor limæ and greatly needing an indulgent opinion from Your Excellency. With great deference he submits it to Your Excellency’s inspection.
I have had the honor to communicate to the Hon the Secretary of State sundry observations imparted to me by Mr Warden as of a nature not proper to be committed to paper. I apprehend it will not be necessary for me to trouble your Excellency with these communications and have therefore only to add that I am With great Sincerity Your Excellencies Most obedient & Humble Servant
Alexr H. Stevens
